Title: From Alexander Hamilton to James McHenry, 9 July 1799
From: Hamilton, Alexander
To: McHenry, James


New York, July 9, 1799. “I have the honor to acknowlege the Receipt of your letter of yesterday with the list of some new appointments, in the 7th, 8 & 9 Regts which will be communicated to the respective commandants.… On this subject of Cadets it may be proper to fix some rule. I doubt the present expediency of appointing more than two to each Regiment of Infantry. But it is believed to be expedient to appoint the full number allowed in the corps of Artillerists.… A letter from Capt S Morris of the 7 instant has the following paragraph ‘I must take the liberty of repeating to you the necessity of a supply of Cloathing to this Garrison. Some of the men of the infantry are actually almost naked.’ This passage speaks itself the urgency of the demand. I think Col Stevens informed last Evening that he had written ⟨for⟩ a supply of cloathing for the garrisons in this vicinity ⟨and⟩ received for answer that there were none in store. These deficiencies in a time of peace with such a hand⟨ful⟩ of troops to be supplied are greatly to be lamented.”
